PER Cueiam.
All findings of fact necessary to support the order of July 2, 1960, are supported by evidence, including the finding “that the best interests and best welfare of both of said children demands that their care, custody and control be committed to the partial custody and control of both the father and mother, and said custody be divided into different periods in the way and manner” set forth with particularity; and careful consideration of each of respondent’s assignments of error fails to disclose error of law in respect of said order.
Affirmed.